DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 13-19 in the reply filed on 11/23/21 is acknowledged.  The traversal is on the ground(s) that there is not a shared technical feature.  This is not found persuasive because Loccufier (EP 2905376) teaches a laminate comprising a substrate (HDF core) (paragraph 55), a decorative base (paper) (paragraph 27), a print layer (glycerin, PEG 200) (paragraph 228) and a resin (paragraphs 231-234), which is a shared technical feature amongst the groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method and device, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/21.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Loccufier (US 2017/0058456).
	Regarding claim 13, Loccufier teaches a laminate comprising a substrate (HDF core) (paragraph 65), a decorative base (paper) (paragraph 37), a print layer comprising and alcohol with a boiling point of 180C or higher (glycerin, PEG 200) (paragraph 253, table 5) and a cross-linked resin (paragraphs 112 and 256-259).

	Regarding claim 14, Loccufier teaches that the alcohol is a component of the cross-linked resin (paragraphs 253-258).

	Regarding claim 15, Loccufier teaches that the decorative base sheet comprises a resin (paragraphs 37 and 256-259).

	Regarding claim 16, Loccufier teaches an overlay layer comprising a resin (paragraph 122).



	Regarding claim 19, Loccufier teaches that the alcohol can be glycerin (table 5), which has a boiling point of 290C, which is higher than 230C.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748